Citation Nr: 1019542	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints. 

2.  Entitlement to service connection for cervical dysplasia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to 
January 1986.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Albuquerque, New Mexico, (hereinafter RO).  The 
case was remanded for additional development in May 2007 and 
is now ready for appellate review. 

In October 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

A current disability involving shin splints or cervical 
dysplasia is not shown.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability due to 
shin splints that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 

2.  The Veteran does not have a current disability due to 
cervical dysplasia that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 

 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in April 2004 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in her claims.  

As for the duty to assist, the service treatment reports and 
VA and private clinical reports have been obtained, and the 
Veteran was afforded VA examinations in September 2009 that 
included the opinions as to whether the Veteran has a current 
disability due to shin splints or cervical dysplasia as a 
result of service as requested in the May 2007 remand.  
Finally, the Veteran herself stated in January 2010 that she 
had no additional evidence to present, and contrary to the 
contentions of the Veteran's representative in his 2010 
presentation to the Board, the responses from the New Mexico 
National Guard to the request for records from the RO reflect 
an understanding that they were to search for any service 
medical records pertinent to the Veteran's National Guard 
service.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports show treatment for bilateral 
shin splints between September 1984 and June 1985.  The 
service treatment reports also reveal that the Veteran had an 
abnormal Pap smear in September 1984 with a finding of the 
presence of dysplastic cells.  Subsequent Pap smears, 
however, failed to show the presence of dysplasia (the 
presence of abnormal cells in the uterine cervix).  The 
Veteran declined a separation examination.  

Post-service private medical records indicate the Veteran had 
an abnormal Pap smear in 1998, which showed moderate 
dysplasia, and in November 1998, she underwent a loop 
electrosurgical excision procedure which revealed slight 
dysplasia.  

This evidence does not reveal any clinical evidence linking a 
current disability associated with shin splints or cervical 
dysplasia to service.  They show no more than isolated 
instances of the claimed condition.  Moreover, the reports 
from the September 2009 VA examination, that was documented 
to have been preceded by a review of the claims file, 
indicated that there was no evidence of shin splints or a 
current disability associated with cervical dysplasia.  With 
respect to cervical dysplasia, the examiner stated that 
"[a]lthough the [Veteran] had cervical dysplasia in the 
service, this resolved years ago, and there is no current 
disability related to it.  Pap smears have been normal for 
years, and the endometrial ablation, hysterectomy and 
transiently elevated CA-125 are completely unrelated to her 
prior dysplasia; they were done for other reasons."  

That a condition or injury occurred in service alone is not 
enough for a grant of service connection as there must be 
disability resulting from the condition or injury for which 
service connection is claimed.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, the record does not reflect any 
evidence of a current disability associated with shin splints 
or cervical dysplasia, much less any competent evidence 
linking such disability to service.  As for the Veteran's 
assertions that she has current disability associated with 
shin splints and cervical dysplasia related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  As such, service connection for shin splints or 
cervical dysplasia cannot be granted.  Finally, in reaching 
these decisions, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims for service 
connection for shin splints and cervical dysplasia, the 
doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral shin splints 
is denied.  

Entitlement to service connection for cervical dysplasia is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


